United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                 _____________

                                  No. 98-1391
                                 _____________

Harvey James Cole, individually and *
as personal representative of       *
Margaret Cole,                      *
                                    *
           Appellant,               * Appeal from the United States
                                    * District Court for the
     v.                             * District of Minnesota.
                                    *
Upjohn Company, also known as       *      [UNPUBLISHED]
Pharmacia & Upjohn Company,         *
                                    *
           Appellee.                *
                              _____________

                                Submitted: November 19, 1998
                                    Filed: November 27, 1998
                                 _____________

Before BOWMAN, Chief Judge, LOKEN, Circuit Judge, and HAND,1 District Judge.
                             _____________

PER CURIAM.

      Harvey James Cole appeals the grant of summary judgment by the District
     2
Court in favor of defendant Upjohn Company in this product liability action. Having


         1
       The Honorable William Brevard Hand, United States District Judge for the
Southern District of Alabama, sitting by designation.
         2
       The Honorable Paul A. Magnuson, Chief Judge, United States District Court for
the District of Minnesota.
considered the appeal, we conclude the District Court did not err in deeming Upjohn's
request for admissions to have been admitted by Cole and in granting summary
judgment.

      Accordingly, the judgment of the District Court is affirmed. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -2-